23. The CAP towards 2020: Meeting the food, natural resources and territorial challenges of the future (
(DE) Madam President, ladies and gentlemen, there is no doubt that the European Parliament is a very hard-working body, however we need to pay more attention to a balance in the voting times, so that we do not have a situation where there is nothing to vote on one day and an enormous number of votes the next. That is why I am now proposing that we should stop voting now and defer the remaining business to the next plenary sitting.
(Applause)
There are no issues on the agenda that are so pressing that a vote is absolutely necessary today. We have already voted on the legislative points. I believe that this was the most important thing for now.
(Applause)
(DE) Madam President, Mr Weber's motion makes good sense. We have completed a truly enormous programme with some major, significant reports. We now no longer have any legislative reports to vote on. It is already after half past one. It would be best to postpone the non-legislative reports to the July part-session. This would be no great loss.
Madam President, let me be very brief: we have two reports to go, and the climate debate is a crucial one because we are sending a signal to the Council, which is starting tonight.
Therefore I propose having a vote now on this report and on the other one. There are two left. Let us do it - and fast.